Tompkins, Judge,
delivered the opinion of the court.
Hill brought an action of ejectment against Groom. Plea, not guilty. Verdict and judgment for the defendant, To reverse the judgment Hill sues out his writ of error, does not appear that Bull offered any evidence in the cause. Groom, the defendant, offered some evidence, the admission of which Hill objecting, the court overruled his objection; and he now claims to reverse the ^ie circuit court, because it allowed the defendant to read some testimony which he says should not have been given to the jury. As Hill has not shown anY right in himself to the possession of the premises sued for, and moreover, as Groom had no occasion .to offer any evidence till Hill had proved his right of possession, the judgment of the circuit court ought, in my opinion, to be affirmed. Judge Edwards concurring, the judgment of the circuit-court is affirmed.